Whereas by an Agreement of the Partys Complainants and Defendants Established by an Order of this Court of the fifth January last past, it was mutually agreed that within Thirty days after date, a division by Lot should be made of the Personal Estate of the said James Gilbertson deceased by three persons to be indifferently chosen  By the said Partys; And That The Plantation whereon the said George Bassett lives be likewise divided as aforesaid; Now Upon Motion this day made unto this Court, by Mr. Whitaker, being of the Complainants Counsel (Mr. Hume the Defendants Counsel being present) it was alledged that the Complainants were ready on their part, to proceed to the nomination of Persons for making a division pursuant to the Agreement, But that the Defendants have hitherto neglected to choose any Person on their part; whereby the intent and design of the said Agreement might in some measure be frustrated: It was Therefore Prayed that This Court will appoint Commissioners to make such a division; Whereupon It is Ordered That The Partys Complainants and Defendants do attend this Court on Thursday the 5th March next insuing, to shew Cause (if any) why Commissioners should not be appointed for dividing the said Lands and Personal Estate according to their said agreement.
Intr.
Tho. Lamboll Deputy Register